DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Printing Apparatus and Control Method Having Connecting Unit between the Printing Unit and Cutter Unit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting unit” in claim 1 is interpreted as “processing unit 71” according to [0067].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “setting unit configured to set, in accordance with a size of the printing medium, a standby position of the cutter unit”.  The underlined portion is unclear because according to the Specificaiton in [0067], the setting unit is equivalent to the processing unit 71 and processing unit does not detect a size of the printing medium.  Processing unit is merely for performing calculation and signal processing.  Thus, how is the processing unit set the size “in accordance with a size of the printing medium”?  To further prosecution, the Examiner will examine the setting unit to have communication with a sensor to perform its intended function.
Claims 6-13 and 16-18 are rejected because they have similar issue as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US Patent 5,363,123; hereinafter Petersen) in view of Matsuoka (JP 2005066899 A; see machine translation; hereinafter Matsuoka).
With regards to claims 1, 17 and 18, Petersen teaches a printing apparatus and its control method comprising: 
a printing unit (including 20, 22) configured to print an image on a printing medium and that is configured to be able to move (col. 2, lines 41-55; FIG. 2); 
a cutter unit (including 40, 62; col. 3, lines 3-24; FIG. 2) configured to be able to connect with or separate from the printing unit, and configured to, by following a movement of the printing unit, cut the printing medium (col. 1, line 44 to col. 2, line 22).
However, Petersen is silent regarding the printing apparatus comprising: a setting unit configured to set, in accordance with a size of the printing medium, a standby position of the cutter unit.
Matsuoka teaches a printing apparatus comprising: a setting unit configured to set, in accordance with a size of the printing medium, a standby position of the cutter unit ([0007-0008, 0044-0049]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the setting unit as taught by Matsuoka to control the cutting unit of the printing apparatus of Petersen to prevent unnecessary movement of the cutter unit ([0005-0006]; Matsukoa).
With regards to claim 2, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 1, wherein the printing apparatus further comprises: an acquisition unit (including 1432) configured to acquire the size in a widthwise direction of the printing medium ([0044]), wherein the setting unit sets the standby position in accordance with the size that was acquired by the acquisition unit ([0046]).
With regards to claim 3, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 2, wherein the acquisition unit includes a sensor (1432) that is able to detect an edge in the widthwise direction of the printing medium ([0044]).
With regards to claim 4, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 2, wherein the setting unit sets, in accordance with the size that was acquired by the acquisition unit, a position that is apart by a predetermined distance from an edge in the widthwise direction of the printing medium as the standby position ([0044-0046]).
With regards to claim 5, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 2.  However, Petersen, as combined with Matsuoka, is silent regarding wherein a home position of the printing unit is arranged at one end of a movement range of the printing unit; a home position of the cutter unit is arranged at an opposite end from the one end of the movement range of the printing unit; and the setting unit, in a case where the size acquired by the acquisition unit is a first size, sets a first position as the standby position, and in a case where the size acquired by the acquisition unit is smaller than the first size, sets a second position closer to the home position of the printing unit than the first position, as the standby position ([0046]).
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the location of the printing unit and the cutting unit of Petersen, as combined with Matsuoka along the carriage would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the position of the printing unit and the cutting unit as taught by Petersen, as combined with Matsuoka, including the position as claimed with reasonable expectation of having the printing and cutting unit performing as originally intended.  Thus, the rearrangement of Petersen, as combined with Matsuoka, would teach wherein a home position of the printing unit is arranged at one end of a movement range of the printing unit (rearrangement of the printing unit of Petersen); a home position of the cutter unit is arranged at an opposite end from the one end of the movement range of the printing unit (rearrangement of cutting unit of Petersen); and the setting unit, in a case where the size acquired by the acquisition unit is a first size, sets a first position as the standby position, and in a case where the size acquired by the acquisition unit is smaller than the first size, sets a second position closer to the home position of the printing unit than the first position, as the standby position ([0046]; Matsuoka).
With regards to claim 11, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 1, wherein the setting unit changes a setting of the standby position when a size of a printing medium that is set (by 1431) in the printing apparatus changes ([0049]).
With regards to claim 13, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 1, wherein the printing apparatus further comprises a control unit (col. 1, lines 39-40) configured to cause, when a predetermined condition is satisfied after the printing medium is cut by the cutter unit, the printing unit to move and perform printing that is related to a succeeding printing medium in a state in which the cutter unit and the printing unit are connected (printing for the next job with the apparatus of Petersen; col. 1, line 39 to col. 2, line 22).
With regards to claim 14, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 5, wherein the cutter unit positions at the first position before a printing operation by the printing unit is started ([0044-0046]).
With regards to claim 15, Petersen, as combined with Matsuoka, teaches (citations to Matsuoka) the printing apparatus according to claim 5, wherein the cutter unit positions at the first position after a printing operation by the printing unit is ended ([0044-0046]).
With regards to claim 16, Petersen, as combined with Matsuoka, teaches the printing apparatus according to claim 1, wherein the printing unit includes a printhead (22; FIG. 1; Petersen) configured to discharge ink (col. 2, lines 50-55; Petersen).

Allowable Subject Matter
Claims 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or suggest the combination of the claimed invention.  Specifically, the prior art fails to teach, inter alia, the limitation of “a confirmation unit configured to confirm whether or not the cutter unit and the printing unit are in a state in which the cutter unit and the printing unit can connect; and a connection control unit configured to control the connection and the separation by the connecting unit, wherein the connection control unit connects the printing unit and the cutter unit by the connecting unit based on the printing unit and the cutter unit being in a state in which the printing unit and the cutter unit can connect was confirmed by the confirmation unit”.  Specifically, the prior art, Petersen, teaches a printing unit and a cutter unit with a mechanical connection.  However, Petersen does not teach the confirmation unit and the connection control unit of claim 6. 

Another relevant prior art, Nonoka et al. (US Publication 2019/0111712), teaches a cutter unit and a printing unit that is capable of connection and separation (via magnetic forces of 24 and 34; FIG. 2).  Similar to Petersen, Nonoka does not teach any sensors or system to confirm the connection.  Thus, Nonoka also fails to teach the limitation of claim 6.  Other notable prior art, Chino (US Publication 2018/0272762) teaches a similar concept as Nonoka and the instant invention of having a connection mechanism between the printing unit and the cutter unit (see FIG. 7-10). However, there is no teaching of the confirmation unit nor connection control unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853